DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  1, 3 – 7, 10, 15, 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Patent Application Publication No. US 2016/0136626 A1) in view of Hohner et al. (U.S. Patent Application Publication No. US 2016/0290262 A1) and further in view of Balenovic et al. (U.S. Patent Application Publication No. US 2017/0037799 A1).


    PNG
    media_image1.png
    600
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    972
    658
    media_image2.png
    Greyscale

Regarding claim 1, Phillips discloses an exhaust gas treatment system comprising a SCR catalyst composition (10); a LNT composition (13) wherein the LNT composition (13) is in fluid communication with the SCR catalyst composition (10) and at least a portion of the LNT composition (13) is downstream of at least a portion of the SCR catalyst composition (10) (Figures 2B, 2C, 2E, 2F and 2G; paragraphs [0112] – [0114]); wherein the SCR catalyst composition (10) is close-coupled (paragraph [0048]), wherein the LNT composition (13) includes a platinum group metal component dispersed on a refractory metal oxide (paragraph [0067]), further comprising a downstream underfloor diesel oxidation catalyst, catalyst soot filter, and second SCR catalyst (paragraph [0048]).
Phillips discloses the claimed invention except for wherein the LNT composition comprises a NOX sorbent and an electrical heater that electrically heats the SCR catalyst composition and LNT composition.
Hohner is directed to an exhaust aftertreatment system which includes an LNT downstream of an SCR.  Hohner specifically discloses wherein the LNT composition (8) comprises a NOx sorbent and a platinum group metal component dispersed on a support (paragraph [0025]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips such that the LNT composition comprises a NOx sorbent as taught by Hohner, as both references and the claimed invention are directed to exhaust aftertreatment systems which include an LNT downstream of an SCR.  As disclosed by Hohner, it is well known for an LNT composition to comprise a NOx sorbent and a platinum group metal component dispersed on a support.  Further, as noted above, Phillips discloses wherein the LNT composition (13) includes a platinum group metal component dispersed on a refractory metal oxide (paragraph [0067]), but does not specifically disclose a NOx sorbent.  However, it is well known that an LNT includes a NOx sorbent to accomplish the primary function of the LNT, namely, storing NOx.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips such that the LNT composition comprises a NOx sorbent as taught by Hohner, as although Phillips does not specifically disclose that the LNT includes a NOx sorbent, the primary function of the LNT is to store NOx.  Thus, the LNT must include something to store NOx, and it is well known that an LNT includes a NOx sorbent to accomplish the storage of NOx as taught by Hohner.  The results of such a modification would have been predictable, namely, the storage of NOx from exhaust.
Balenovic is directed to an exhaust aftertreatment system which includes an LNT and an SCR.  Balenovic specifically discloses an electrical heater (146) that electrically heats the SCR catalyst composition (152) and LNT composition (148) (Figure 2; paragraphs [0011], [0012], [0036], [0042], [0044], [0045] and [0064]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips to include an electrical heater that electrically heats the SCR catalyst composition and LNT composition as taught by Balenovic, as the references and the claimed invention are directed to exhaust aftertreatment systems which include an LNT and an SCR.  As disclosed by Balenovic, it is well known for an exhaust aftertreatment system which includes an LNT and an SCR to include an electrical heater that electrically heats the SCR catalyst composition and LNT composition to raise the aftertreatment devices to their operating temperatures and to improve conversion efficiency of the SCR, for example during cold start conditions (paragraphs [0011], [0044] and [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to include an electrical heater that electrically heats the SCR catalyst composition and LNT composition as taught by Balenovic, as such a modification would provide for raising the aftertreatment devices to their operating temperatures and to improve conversion efficiency of the SCR, for example during cold start conditions.  
Regarding claim 3, Phillips further discloses wherein the SCR catalyst composition (10) and the LNT composition (13) are disposed on the same substrate (14) (Figures 2B, 2C, 2E, 2F and 2G; paragraphs [0111] – [0114]).
Regarding claim 4, as best understood in view of the 112(b) issues noted above, Phillips further discloses wherein the SCR catalyst composition (10) extends an entire length of the substrate (14) and the SCR catalyst composition (10) overlays the LNT composition (13) (Figure 2B; paragraph [0112]).
Regarding claim 5, as best understood in view of the 112(b) issues noted above, Phillips further discloses wherein the LNT composition (10) extends an entire length of the substrate (14) and the LNT composition (10) overlays the SCR catalyst composition (13) (paragraph [0112] – the variant described in the last sentence of paragraph [0112]).
Regarding claim 6, Phillips further discloses wherein the SCR catalyst composition (10) and the LNT composition (13) do not overlay each other (Figures 2C, 2E and 2F; paragraphs [0113] and [0114]).
Regarding claim 7, Phillips further discloses one or more of a diesel oxidation catalyst, a soot filter, and an ammonia oxidation catalyst (paragraph [0048]).
Regarding claim 10, Phillips in view of Hohner and Balenovic discloses the claimed invention except for wherein the electrical heater is a 2- 20 kW electrical heater.  As noted above, Balenovic discloses an electrical heater (146) that electrically heats the SCR catalyst composition (152) and LNT composition (148) (Figure 2; paragraphs [0011], [0012], [0036], [0042], [0044], [0045] and [0064]).  The electric heater is used to raise the aftertreatment devices to their operating temperatures and to improve conversion efficiency of the SCR, for example during cold start conditions (paragraphs [0011], [0044] and [0064]).  Thus, the heater is used to quickly bring the aftertreatment devices to the activation temperatures so that the aftertreatment devices can reduce pollutants as soon as possible, and the greater the output of the electric heater, the quicker the aftertreatment devices can reach their activation temperatures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the electrical heater to be a 2 – 20 kW electrical heater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.
Regarding claim 15, Phillips further discloses wherein the SCR catalyst composition comprises base metal-containing 8-ring small pore molecular sieves (paragraphs [0058], [0059] and [0063]).
Regarding claim 17, Phillips discloses a method for treating an exhaust stream containing NOx, comprising passing the exhaust stream through the exhaust gas treatment system of claim 1 (paragraphs [0109] – [0114]).
Regarding claim 18, Phillips further discloses wherein the exhaust stream is ≤ 190°C (paragraph [0118]).
Regarding claim 19, Phillips discloses a catalytic article comprising a substrate (14) having a first, upstream end and a second, downstream end defining an axial length and having a zoned catalytic coating thereon, the catalytic coating comprising an upstream zone comprising a selective catalytic reduction (SCR) catalyst composition (10), wherein the SCR catalyst composition is close-coupled; and a downstream zone comprising a lean NOx trap (LNT) composition (13) (Figures 2C, 2E and 2F; paragraphs [0048], [0113] and [0114]), wherein the LNT composition (13) includes a platinum group metal component dispersed on a refractory metal oxide (paragraph [0067]), further comprising a downstream underfloor diesel oxidation catalyst and second SCR catalyst (paragraph [0048]).
Phillips discloses the claimed invention except for wherein the LNT composition comprises a NOX sorbent and an electrical heater that electrically heats the SCR catalyst composition and LNT composition.
Hohner is directed to an exhaust aftertreatment system which includes an LNT downstream of an SCR.  Hohner specifically discloses wherein the LNT composition (8) comprises a NOx sorbent and a platinum group metal component dispersed on a support (paragraph [0025]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips such that the LNT composition comprises a NOx sorbent as taught by Hohner, as both references and the claimed invention are directed to exhaust aftertreatment systems which include an LNT downstream of an SCR.  As disclosed by Hohner, it is well known for an LNT composition to comprise a NOx sorbent and a platinum group metal component dispersed on a support.  Further, as noted above, Phillips discloses wherein the LNT composition (13) includes a platinum group metal component dispersed on a refractory metal oxide (paragraph [0067]), but does not specifically disclose a NOx sorbent.  However, it is well known that an LNT includes a NOx sorbent to accomplish the primary function of the LNT, namely, storing NOx.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips such that the LNT composition comprises a NOx sorbent as taught by Hohner, as although Phillips does not specifically disclose that the LNT includes a NOx sorbent, the primary function of the LNT is to store NOx.  Thus, the LNT must include something to store NOx, and it is well known that an LNT includes a NOx sorbent to accomplish the storage of NOx as taught by Hohner.  The results of such a modification would have been predictable, namely, the storage of NOx from exhaust.
Balenovic is directed to an exhaust aftertreatment system which includes an LNT and an SCR.  Balenovic specifically discloses an electrical heater (146) that electrically heats the SCR catalyst composition (152) and LNT composition (148) (Figure 2; paragraphs [0011], [0012], [0036], [0042], [0044], [0045] and [0064]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips to include an electrical heater that electrically heats the SCR catalyst composition and LNT composition as taught by Balenovic, as the references and the claimed invention are directed to exhaust aftertreatment systems which include an LNT and an SCR.  As disclosed by Balenovic, it is well known for an exhaust aftertreatment system which includes an LNT and an SCR to include an electrical heater that electrically heats the SCR catalyst composition and LNT composition to raise the aftertreatment devices to their operating temperatures and to improve conversion efficiency of the SCR, for example during cold start conditions (paragraphs [0011], [0044] and [0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to include an electrical heater that electrically heats the SCR catalyst composition and LNT composition as taught by Balenovic, as such a modification would provide for raising the aftertreatment devices to their operating temperatures and to improve conversion efficiency of the SCR, for example during cold start conditions.  
Regarding claim 20, Phillips further discloses wherein the substrate (14) is a porous wall-flow filter (Abstract; paragraphs [0009] and [0076] – [0080]).
Regarding claim 21, Phillips further discloses wherein the substrate (14) is a flow-through monolith (Abstract; paragraphs [0009], [0076] and [0082]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hohner and Balenovic and further in view of Bergh et al. (U.S. Patent Application Publication No. US 2015/0315945 A1).
Regarding claim 2, Phillips discloses the claimed invention except for wherein the SCR catalyst composition is disposed on a first substrate and the LNT composition is disposed on a second substrate.
Bergh is directed to an exhaust aftertreatment system.  Bergh specifically discloses an exhaust gas treatment system (25) comprising a SCR catalyst composition (61); and a LNT composition (65), wherein the LNT composition (65) is in fluid communication with and downstream of the SCR catalyst composition (61) (Figure 1; paragraph [0015]); wherein the SCR catalyst composition (61) is disposed on a first substrate and the LNT composition 653) is disposed on a second substrate (Figure 1; paragraphs [0015]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips wherein the SCR catalyst composition is disposed on a first substrate and the LNT composition is disposed on a second substrate as taught by Bergh, as both references and the claimed invention are directed to exhaust aftertreatment systems which include an LNT downstream of an SCR.  As disclosed by Bergh, it is well known for an exhaust aftertreatment system to include a SCR catalyst composition disposed on a first substrate and the LNT composition is disposed on a second substrate.  Further, Phillips discloses an embodiment in which there is a space between the catalyst compositions (Figure 2E).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips wherein the SCR catalyst composition is disposed on a first substrate and the LNT composition is disposed on a second substrate as taught by Bergh, as such a modification is merely the replacement of one known catalyst configuration (the catalyst compositions on separate substrates) for another known catalyst configuration (the catalyst compositions on the same substrate), and the results of such a substitution would have been predictable, namely, the purification of exhaust gases.  Further, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the catalyst compositions on different substrates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Providing the catalysts on separate substrates would allow for easier removal of the catalyst when the catalyst needs to be replaced, as well as provides for more flexibility with regard to the placement of the catalyst in the exhaust system.
Regarding claim 11, Phillips discloses the claimed invention except for a reductant injector in fluid communication with and upstream of the SCR catalyst composition.
Bergh is directed to an exhaust aftertreatment system.  Bergh specifically discloses a reductant injector (63) in fluid communication with and upstream of the SCR catalyst composition (61) (Figure 1; paragraph [0015]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips to include a reductant injector in fluid communication with and upstream of the SCR catalyst composition as taught by Bergh, as both references and the claimed invention are directed to exhaust aftertreatment systems which include an LNT downstream of an SCR.  As disclosed by Bergh, it is well known for an exhaust aftertreatment system to include a reductant injector in fluid communication with and upstream of the SCR catalyst composition.  Further, Phillips discloses that a reductant is added to the exhaust system via injection (paragraph [0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to include a reductant injector in fluid communication with and upstream of the SCR catalyst composition as taught by Bergh, as such a modification would provide a well known mechanism for delivering the reductant into the exhaust system.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hohner, Balenovic and Bergh as applied to claim 2 above, and further in view of Pott et al. (U.S. Patent Application Publication No. US 2004/0159093 A1).
Regarding claim 14, Phillips as modified by Bergh further discloses wherein the first substrate is close-coupled (as modified above, the SCR catalyst composition is on a first substrate as taught by Bergh, and Phillips discloses that the SCR catalyst composition is close coupled – paragraph [0048] of Phillips).  
Phillips as modified by Bergh discloses the claimed invention except for the second substrate is under-floor.
Pott is directed to an exhaust aftertreatment system.  Pott specifically discloses wherein an LNT is under-floor (Figure 1; paragraph [0020]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Phillips such that the second substrate is underfloor as taught by Pott, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Pott, it is well known for an LNT to be underfloor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips such that the second substrate is underfloor as taught by Pott, as such a modification is merely the rearrangement of parts to locate the LNT underfloor, and it has been held that the rearrangement of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a modification would have been predictable, namely, the reduction of exhaust emissions.

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
The applicant alleges that the Office failed to argue, let alone establish why a person of ordinary skill in the art would have been motivated to combine the teachings of Phillips and Hohner to arrive at the claimed combination of elements with a reasonable expectation of success.  Specifically, the applicant alleges that the Office failed to offer any evidence as to why such a skilled artisan would be motivated to make the proposed modification of Phillips.
However, as noted at page 7 of the Office Action mailed on January 4, 2021, the Office explained that Phillips discloses wherein the LNT composition (13) includes a platinum group metal component dispersed on a refractory metal oxide (paragraph [0067]), but does not specifically disclose that the LNT includes a NOx sorbent.  The Office further noted that although Phillips does not specifically disclose that the LNT includes a NOx sorbent, it is well known that a LNT would include a NOx sorbent to achieve its primary function, namely, storing NOx.  The Office also noted that Hohner specifically discloses wherein the LNT composition (8) comprises a NOx sorbent and a platinum group metal component dispersed on a support (paragraph [0025]).  Thus, the Office reasoned that in light of Phillips silence as to the LNT including an NOx sorbent, it would have been obvious to modify Phillips such that the LNT includes a NOx sorbent as taught by Hohner, as it is well known for a LNT to include a NOx sorbent to remove NOx from exhaust.  Accordingly, the Office did establish in the Office Action mailed January 4, 2021 why a person of ordinary skill in the art would have been motivated to combine the teachings of Phillips and Hohner to arrive at the claimed combination of elements with a reasonable expectation of success.  
However, in view of the claim limitations added to independent claims 1 and 19 through the amendment filed on April 5, 2021, a new rejection has been provided as noted above in view of Phillips, Hohner and Balenovic.

Conclusion
Accordingly, claims 1 – 7, 10, 11, 14, 15 and 17 – 21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746